DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because use of the phrase “The present disclosure relates to” should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 6 is objected to because “the pulling of the handle” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohba et al. [Ohba hereinafter, US 6,621,016].
In regard to claim 4, Ohba discloses [in Fig. 9] an input device comprising: a manipulation unit which includes a handle [9], allows rotation of the handle [9] around a rotational axis [G1] and pressing of the handle [9] along the rotational axis [G1], and is configured to output a first signal [col. 11, lines 10-14] according to the rotation of the handle [9] and a second signal [S2] according to the pressing of the handle [9];4Application No. Not yet assignedDocket No.: 058294-678N01USAmendment dated August 15, 2019 First Preliminary Amendmenta body [4] holding the manipulation unit to allow it to move from a first manipulation position [manipulation unit at the rest position as shown in Fig. 9] to a second manipulation position [at the pressing of S1, col. 10, lines 18-25] along a direction of the pressing of the handle [9]; a first substrate [2g] having a surface where the manipulation unit is attached, a second substrate [2c] on an opposite side of the first substrate [2g] from the manipulation unit; a movable member [12] attached to the first substrate [2g]; and a 
In regard to claim 5, Ohba discloses [in Fig. 9] the input device according to claim 4, further comprising a recovery member [13] for transmitting elastic force to the manipulation unit to move the manipulation unit from the second manipulation position to the first manipulation position.  

Allowable Subject Matter
Claims 1 and 8-10 are allowed.  In regard to claim 8, in combination with other limitations, a tilting mechanism including a cylindrical shaft fixed to the substrate, and a bearing fixed to the body, the shaft being perpendicular to the rotation axis, the bearing rotatably supporting the shaft, and the tilting mechanism allowing the substrate to swing around the shaft between a first manipulation position and a second manipulation position; and a detector disposed on the surface of the substrate facing the body, and outputting a third signal when the substrate is in the second manipulation position is neither disclosed nor suggested by the prior art. 
Claims 6 and 7 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.  

Response to Arguments
Applicant’s arguments, filed 10/06/2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claims 8 and 9 have been withdrawn. 
Applicant's arguments filed 10/06/2021, with respect to claim 4 have been fully considered but they are not persuasive. In regard to claim 4, Applicant argues that the stopper [12b] of Ohba “is not disposed such that it is able to contact a second base that is located below the first movable contact.” The Examiner disagrees.  Ohba discloses [in Fig. 9] that the stopper [12b] is indirectly contactable with a second substrate [2c] in the actuated position. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833